Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146538(59)(61)                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  ____________________________________                                                               Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  IN RE RAYMOND A. AND SUZANNE
  ELAINE NOWAK REVOCABLE
  LIVING TRUST,
  ____________________________________
  LORRAINE ANN READER,
           Appellee,
  v                                                                  SC: 146538
                                                                     COA: 298212
                                                                     Kent CC: 08-185901-TV
  DENNIS LAFAVE and JEAN LAFAVE,
  as Trustees of the RAYMOND A. AND
  SUZANNE ELAINE NOWAK
  REVOCABLE LIVING TRUST,
                Appellants.
  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 28, 2013
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously. The motion for sanctions and to strike is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
         d0826
                                                                                Clerk